Citation Nr: 1124572	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-45 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to June 30, 2010, for the grant of service connection for anxiety disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa.  In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

In February 2011, the Veteran's representative submitted additional evidence on behalf of the Veteran in support of his claim for service connection for bilateral hearing loss.  He also enclosed a written waiver of review of this evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  

At the Board video conference hearing noted above, the Veteran raised two additional issues; the first is whether there was clear and unmistakable error in a February 2009 rating decision that denied service connection for tinnitus, and the second is whether there was clear and unmistakable error in an August 1970 rating decision that assigned ratings for muscle disability and scars.  As these issues have not been developed for appellate review, they are referred to the Agency of Original Jurisdiction for appropriate action.  

The issue of entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for anxiety disorder, claimed as posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence does not show that the Veteran's bilateral sensorineural hearing loss disability had its onset in service, was manifested within one year of service separation, or is otherwise related to his active military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in April 2007, which was prior to the October 2007 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The April 2007 letter noted above, as well as a November 2007 letter, informed the appellant of what was necessary to substantiate his claim for service connection for bilateral hearing loss, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in both the April 2007 and November 2007 letters.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA outpatient records, affording him VA examinations in June 2007 and July 2008, and affording him the opportunity to attend a Board hearing which he attended via video conference in December 2010.  In regard to service treatment records, the Veteran testified that in 1969 in Vietnam he was knocked unconscious during the Battle of Hamburger Hill from a possible mortar shell and was medivaced to a hospital in Vietnam for 30 days, possibly the 95th Evacuation Hospital.  He said he temporarily lost his hearing following this injury for approximately an hour, but he couldn't recall whether he mentioned this or not.  There is no indication in the Veteran's service treatment records of such an injury or hospitalization; however, further attempts to obtain the hospital records are not deemed necessary or prejudicial to the Veteran since, as is explained below, the Board concedes that this injury occurred pursuant to 38 U.S.C.A. § 1154(b) regarding combat injuries.  

With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent June 2007 and July 2008 examination reports contain sufficient findings with which to properly evaluate the appellant's present claim and are thus deemed adequate for rating purposes as they are predicated on a review of the claims file and provide rationales for the opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service treatment records show that he served in Vietnam and his military occupational specialty was that of a light weapons infantryman.  His awards include the Combat Infantryman Badge and the Purple Heart.  

The Veteran's service treatment records show that he reported on a November 1965 pre-induction Report of Medical History and an April 1968 Report of Medical History at induction having "ear, nose or throat trouble" which he described as frequent nosebleeds.  His hearing acuity at his April 1968 induction examination showed puretone threshold levels of 0, 0, 5, 15, 30 and 10 decibels in the right ear and 0, 0, 10, 15, 25, and 25 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  His hearing acuity at his April 1970 separation examination revealed puretone threshold levels of 0, 0, 0, and 5 decibels in the right ear and 0, 0, 5 and 0 decibels in the left ear at 500, 1000, 2000 and 4000 hertz, respectively.  He denied "ear, nose or throat trouble" or "running ears" on an April 1970 Report of Medical History.  His April 1970 separation examination report also notes that he sustained multiple fragment wounds to the right shoulder.  

In June 1970, the Veteran filed a claim of entitlement to service connection for a disability exclusive of hearing loss.  

A July 1970 VA examination report is devoid of any complaints regarding the Veteran's hearing and specifically shows that hearing loss was not noted.  

In July 1975, the Veteran underwent a VA examination for residuals of right arm and shoulder injuries.  This report is devoid of complaints or findings related to hearing problems.  

A VA outpatient record in October 2003 shows that the Veteran was seen on consult with a report of reduced hearing in both ears of gradual onset.  He described a history of noise exposure in the military and occasional tractor/equipment noise from his farm.  He was found to have normal hearing through 1000 hertz dropping to a moderate/severe sensorineural hearing loss in both ears.  He was also noted to have good speech discrimination in both ears.  This record notes that the Veteran was found to be a candidate for amplification and that a decision was made to pursue amplification at that time.

VA outpatient records dated from October 2004 to March 2007 reflect that the Veteran had partial hearing loss and wore hearing aids.  

In March 2007, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.

The Veteran reported on VA Form 21-4142 in April 2007 that his hearing loss occurred in 1969 during the Hamburger Hill Battle and had gotten worse over the years.  He said he had been wearing hearing aids for the last three to four years and that without them he could hardly hear.  

VA outpatient records show that the Veteran presented for an audiological/hearing aid check in May 2007.  

The Veteran underwent a VA audiological examination in June 2007 at which time he reported military noise exposure from small arms fire, mortars, artillery and bombs.  He also reported incurring shrapnel wounds in combat.  He further reported occupational noise exposure as a part-time farmer for 34 years and recreational noise exposure from the occasional use of firearms.  Audiological findings revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
65
65
LEFT
20
25
50
60
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  The examiner opined that given the Veteran's normal hearing at separation, his hearing loss was not incurred in military service.

In the Notice of Disagreement filed in June 2008, the Veteran reported that he had been exposed to large amounts of acoustical trauma while in Vietnam.

At a VA audiology examination in July 2008 conducted by the same examiner as in June 2007, the Veteran reported that his hearing loss caused frequent difficulty understanding conversation in person, particularly on the telephone.  The examiner reported that comprehensive audiometry indicated a sensorineural hearing loss bilaterally.  Audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
60
65
LEFT
30
30
55
60
65

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 88 percent in the left ear.  The examiner opined that given the indication of hearing within normal limits at separation, it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  He said that rather, it was more likely that the Veteran's hearing loss occurred in the years following his separation from military service.  

The Veteran testified at a Board hearing in December 2010 that the first time he noticed hearing problems was following the Battle of Hamburger Hill in Vietnam.  He said he had been knocked unconscious during this battle by a shell exploding or something of that nature and temporarily lost his hearing.  He said he knew his hearing was bad in service, but didn't know if he really had the opportunity to tell anyone about it.  He reported that following service he worked as an insurance agent for 44 years selling insurance and denied noise exposure from his post-service occupation.  He also denied undergoing any sort of pre-employment hearing test.  He further reported that he farmed part-time for many years, but denied exposure to extremely loud noises while farming.  He said he used to be a hunter on a small time basis.  When asked by his representative if he ever went to a VA medical center to inquire about a hearing test or report hearing problems, he said that he was raising his family and working and didn't even realize that VA was available to him for hearing problems.  He also said that he had a family physician whom he went to for various ailments, but never really complained to him about his hearing and was never treated by him for hearing problems.  He added that he thought this doctor knew he had a problem.  With respect to his postservice VA examinations, the Veteran testified that as far as he knew, he was never asked by the 1970 VA examiner about his hearing, and nothing was ever said about his hearing at the VA examination in 1975.  He said he has been receiving VA treatment for around the last 10 years and had been issued hearing aids approximately 10 years ago.  He acknowledged that he was first issued aids around 2003 or 2004.  

In February 2011, the RO received statements from the Veteran's wife and friend stating that the Veteran had been exposed to loud noises in service.  They said his hearing had been normal when he entered service, but was damaged upon his return from Vietnam.  

III.  Analysis

Pertinent Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but these provisions do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

As a starting point, based on the audiological findings from the June 2007 and July 2008 VA examinations, the Veteran currently meets the regulatory hearing thresholds for impaired hearing.  38 C.F.R. § 3.385.

The Veteran's reports of inservice noise exposure includes noise from small arms fire, mortars, artillery and bombs, while serving in Vietnam.  He specifically asserts that he was knocked unconscious from possibly a mortar shell during the Battle at Hamburger Hill and temporarily lost his hearing for maybe an hour.  He said he was medivaced to a hospital in Da Nang and remained there for approximately 30 days.  Unfortunately, there are no service treatment records showing this injury; rather, his April 1970 separation examination report notes that he sustained multiple fragment wounds to the right shoulder.  Nonetheless, the Veteran's service personnel record (DD Form 214) shows that he was awarded the Combat Infantry Badge and the Purple Heart and served as a light weapons infantryman.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(b) are applicable in this case and the Board concedes that the Veteran was exposed to acoustic trauma in service from the sources as alleged.  

Other than the Veteran's report of temporarily losing his hearing in service in 1969 for about an hour following a combat injury, there is no record of hearing complaints or treatment in service.  In this regard, the Veteran testified that although he knew his hearing was bad in service, he didn't really have the opportunity to tell anyone about it.  His separation examination report of April 1970 shows normal hearing of 0, 0, 0 and 5 decibels in the right ear and 0, 0, 5 and 0 decibels in the left ear at 500, 1000, 2000 and 4000 hertz, respectively, and he denied having ear trouble or running ears on an April 1970 Report of Medical History.  

The earliest medical evidence of hearing loss is many years after service, in October 2003.  An October 2003 VA consult record notes that the Veteran had sensorineural hearing loss in both ears.  The Veteran reported at this time that he had reduced hearing of gradual onset.  Subsequent VA outpatient records beginning in 2004 note that the Veteran had partial hearing loss and wore hearing aids.  These records are dated over 30 years after the Veteran's discharge from service.  This date is consistent with the Veteran's Board hearing testimony wherein he testified that the first time he went to VA for treatment for his hearing was "in the last 10 years", and that he began wearing hearing aids somewhere around 2003 or 2004.  He denied ever mentioning his hearing problems to his family physician and said he had never been to any hearing doctors except through VA.  As noted above, audiological findings that meet VA's definition of impaired hearing under 38 C.F.R. § 3.385 are first shown on the June 2007 VA examination report.  

The fact that there is no evidence that the Veteran exhibited persistent and compensable hearing loss during service, or for years later, is not fatal to his claim.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Despite the fact that the Veteran was exposed to acoustic trauma in service in Vietnam and that he presently meets VA's definition of hearing impairment, he still cannot prevail on his claim since the only medical evidence regarding a nexus to service militates against his claim.  In this regard, after examining the Veteran and reviewing his claims file, the VA examiner in July 2007 opined that given the Veteran's normal hearing at separation, his hearing loss was not incurred in military service.  He again stated on a July 2008 VA examination report that given the indication that the Veteran's hearing was within normal limits at separation, it was not at least as likely as not that the Veteran's hearing loss was related to his military exposure.  Rather, the examiner said that it was more likely that the Veteran's hearing loss occurred in the years following his separation from military service.  There is no medical evidence on file that is contrary to this opinion.

The Board acknowledges the Veteran's own assertions, as well as the statements from his wife and friend, that his bilateral hearing loss is the result of his military service.  While the Veteran is competent to give evidence about symptomatology and what he experienced in service, see Barr v. Nicholson, 21 Vet. App. 303 (2007), neither he nor his family and friend are competent to diagnose hearing loss or render an opinion as to the cause or etiology of hearing loss as such matters require medical expertise which they are not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect to any possible connection between the Veteran's bilateral hearing loss and his military service, the Board must rely on the relevant medical evidence to make a determination.  As noted above, the only competent medical opinion in this matter weighs against the Veteran's claim.

The Board also finds that the Veteran's statements as to continuity of symptomatology since service are not credible when considering the other evidence of record.  It is reasonable to expect that if indeed the Veteran's hearing problems had been present ever since Vietnam, to include at service separation, he would have noted it at that time when listing other problems.  Not only did the Veteran not note the presence of hearing loss at the time of his separation from service, he in fact specifically denied on an April 1970 Report of Medical History having ear trouble of any kind or running ears.  Moreover, he did not report hearing problems when he initially filed a claim for service connection for compensation benefits in June 1970, nor did he report hearing problems at a VA examination in July 1970.  The absence of documented symptoms of hearing loss from the time of the Veteran's service separation in May 1970 until the VA outpatient records in 2003 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Moreover, audiological findings both at the Veteran's separation from service examination in April 1970 and at the July 1970 VA examination shows that the Veteran did not have hearing loss.  The Board finds that this evidence outweighs the Veteran's assertions and those of his wife and friend, decades later, that he suffered with hearing problems ever since service.  As previously noted, the Board must weigh lay evidence against the other evidence of record.  While the Board is not holding that corroboration is required, the Board finds the Veteran's assertions to be less credible than the other evidence referred to above.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

As a matter of jurisdiction, the Veteran filed a timely notice of disagreement in December 2010 with the RO's October 2010 assignment of an effective date of June 30, 2010, for the grant of service connection for anxiety disorder, claimed as posttraumatic stress disorder.  No statement of the case has been issued in this matter.

In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for anxiety disorder, claimed as posttraumatic stress disorder.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal from that determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


